 



EXHIBIT 10.1
Enstar Group Limited
Employee Share Purchase Plan
(Adopted Effective September 1, 2007)

 



--------------------------------------------------------------------------------



 



Enstar Group Limited
Employee Share Purchase Plan
(Effective September 1, 2007)
ARTICLE 1 — PURPOSE
     The Enstar Group Limited Employee Share Purchase Plan is intended to
provide a method whereby Employees of Enstar Group Limited (the “Company”) will
have an opportunity to acquire a proprietary interest in the Company through the
purchase of ordinary shares of the Company (“Shares”). It is the intention of
the Company to have the Plan qualify as an “employee stock purchase plan” under
Section 423 of the United States Internal Revenue Code of 1986, as amended (the
“Code”) with respect to Participants in the Plan who are United States
taxpayers, provided the Plan is approved by the Company’s shareholders within
12 months of its adoption.
ARTICLE 2 — DEFINITIONS

2.1   “Administrator” shall mean the person or committee appointed by the
Company to administer the Plan in accordance with Article 7.   2.2   “Base Pay”
shall mean regular straight-time earnings and shall exclude all other forms of
compensation.   2.3   “Employee” shall mean any regular employee of the Company.
  2.4   “Enrollment Period” shall mean the period prior to the beginning of an
Offering Period during which an Employee may enroll in the Plan.   2.5   “Fair
Market Value” shall mean, as of any date with respect to a Share, the closing
price of a Share as reported on the NASDAQ Global Select Market or such other
securities exchange on which such Shares may be primarily traded in the future.
  2.6   “Offering Period” shall mean the annual offering of the Company’s Shares
which shall be the period beginning each January 1 and ending the following
December 31; provided, however, the first Offering Period shall begin October 1,
2007 and end December 31, 2007.   2.7   “Plan” shall mean the Enstar Group
Limited Employee Share Purchase Plan, as from time to time amended.   2.8  
“Purchase Date” shall mean the last business day of each calendar month during
each Offering Period.   2.9   “Purchase Price” shall mean 85% of the Fair Market
Value of a Share on the Purchase Date.

 



--------------------------------------------------------------------------------



 



ARTICLE 3 — ELIGIBILITY AND PARTICIPATION

3.1   Initial Eligibility. Any individual who becomes an Employee of the Company
shall be eligible to participate in the Plan with respect to Offering Periods
which commence after such Employee’s hire date, provided the Employee makes an
election to participate during the Enrollment Period for such Offering Period;
provided further that the Administrator, in its discretion, may establish a one
or more special Enrollment Periods during an Offering Period for newly-hired
Employees. Notwithstanding the foregoing, any highly compensated employee of the
Company (within the meaning of Code Section 414(q)) who is subject to the
reporting requirements of section 16(a) of the Securities Exchange Act of 1934
with respect to the Company shall not be eligible to participate in the Plan.  
3.2   Commencement of Participation. An Employee may become a “Participant” in
the Plan by authorizing the Company to make payroll deductions in the form and
manner specified by the Administrator during the Enrollment Period for an
Offering Period, in accordance with Article 4.   3.3   Restrictions on
Participation. Notwithstanding any provision of the Plan to the contrary, no
Employee shall be granted the right to participate in the Plan:

  (a)   if, immediately after the such right is granted, such Employee would own
stock, and/or hold outstanding options to purchase stock, possessing 5% or more
of the total combined voting power or value of all classes of stock of the
Company (for purposes of this paragraph, the rules of Section 424(d) of the Code
shall apply in determining stock ownership of any Employee); or     (b)   which
permits his or her rights to purchase stock in any calendar year under all
employee stock purchase plans of the Company to accrue at a rate which exceeds
$25,000 in fair market value of the stock (determined at the time such right is
granted).

ARTICLE 4 — PAYROLL DEDUCTIONS

4.1.   Amount of Deduction. An Employee may participate in the Plan by
authorizing up to 15%, or such other percentage determined by the Administrator
with respect to an Offering Period, to be deducted from his or her Base Pay
during each payroll period in the Offering Period and used to purchase Shares
under the Plan. Such payroll authorization shall be made in accordance with
rules established by the Administrator. All payroll authorizations shall be made
in whole percentages, and deductions shall be rounded to the nearest dollar.  
4.2.   Participant’s Account. All payroll deductions made on behalf of a
Participant shall be credited to an account established in the Participant’s
name under the Plan. A Participant may not make any separate cash payment into
such account or make any withdrawals from such account.

2



--------------------------------------------------------------------------------



 



4.3.   Changes in Payroll Deductions. A Participant may discontinue
participation in the Plan during any Offering Period by withdrawing his or her
payroll authorization, but no other change can be made during an Offering
Period. A Participant may not alter the amount of his or her payroll deductions
for an Offering Period, except to zero.

ARTICLE 5 — PURCHASE OF SHARES

5.1   Monthly Purchase Dates. As of the last business day of each month during
the Offering Period, the accumulated payroll deductions in the Participant’s
account will be used to purchase Shares. The number of Shares to be purchased
will be equal to the dollar amount in the Participant’s account divided by the
Purchase Price. No fractional Shares will be purchased. Any amount remaining in
the Participant’s account after the Purchase Date will be used to purchase
Shares on the next Purchase Date in the Offering Period. Any amount remaining in
the Participant’s account at the end of the Offering Period will be returned to
the Participant.   5.2   Effect of Termination of Employment. Upon termination
of the Participant’s employment, the payroll deductions credited to the
Participant’s account will be applied to the purchase of Shares as of the next
Purchase Date. Any amount remaining in the Participant’s account after such
Purchase Date will be returned to the Participant (or his or her estate, in the
case of death).   5.3   Interest. No interest will be paid or allowed on any
money paid into the Plan or credited to the account of any Participant.   5.4  
Currency Conversion. In the event a Participant’s Base Pay is not payable in
United States dollars, then the payroll deductions in the Participant’s account
shall be converted to United States dollars at the spot exchange rate at the
close of business on the Purchase Date, in accordance with procedures
established by the Administrator.

ARTICLE 6 — SHARES

6.1   Maximum Shares. The maximum number of Shares which shall be issued under
the Plan shall be 200,000 Shares. Such Shares may be either authorized and
unissued Shares or issued Shares reacquired by the Company and held as Treasury
Shares, as the Administrator may from time to time determine. In the event that
there is an increase or decrease in the number of issued Shares by reason of any
cause such as a stock split, reorganization, recapitalization, combination or
exchange of shares, merger, consolidation, or any other change in corporate
structure without receipt or payment of consideration by the Company, the number
of Shares then remaining for issue under the Plan shall in each such event be
adjusted by the Administrator in proportion to the change in issued Shares
resulting from such cause.   6.2   Participant’s Interest in Shares. As promptly
as practicable after each Purchase Date, the Company will transfer the acquired
Shares to the Participant or will hold the Shares in

3



--------------------------------------------------------------------------------



 



    account in uncertified form, as appropriate. A Participant will have no
ownership interest in Shares covered by his or her payroll deductions until such
deductions are used to acquire Shares and the Shares are registered in the
Participant’s name.

ARTICLE 7 — ADMINISTRATION

7.1   Appointment of Administrator. The Board of Directors may appoint an
Administrator to administer the Plan, which may be an individual or committee,
as determined by the Board. In the event that an Administrator has not been
appointed, the Board of Directors shall act as the Administrator.   7.2  
Authority of Administrator. Subject to the express provisions of the Plan, the
Administrator shall have the discretionary authority to interpret and construe
any and all provisions of the Plan, to adopt rules and regulations for
administering the Plan, and to make all other determinations deemed necessary or
advisable for administering the Plan. The Administrator’s determination on the
foregoing matters shall be conclusive, final and binding on all parties.

ARTICLE 8 — MISCELLANEOUS

8.1   Transferability. Neither payroll deductions credited to a Participant’s
account nor any rights to acquire Shares under the Plan may be assigned,
transferred, pledged, or otherwise disposed of in any way by the Participant
other than by will or the laws of descent and distribution. Any such attempted
assignment, transfer, pledge or other disposition shall be without effect.   8.2
  Use of Funds. All payroll deductions received or held by the Company under
this Plan may be used by the Company for any corporate purpose and the Company
shall not be obligated to segregate such payroll deductions.   8.3   Amendment
and Termination. The Board of Directors shall have complete power and authority
to terminate or amend the Plan; provided, however, that the Board of Directors
shall not, without the approval of the shareholders of the Company (i) increase
the maximum number of shares which may be issued under the Plan, except pursuant
to Section 6.1, or (ii) amend the class of Employees to whom the Plan is
extended. Upon termination of the Plan, the Administrator, in its discretion,
shall either use any cash remaining in Participant accounts to purchase Shares
under the Plan, or return such cash to the Participant.   8.4   No Employment
Rights. The Plan does not, directly or indirectly, create in any Employee or
class of Employees any right with respect to continuation of employment by the
Company, and it shall not be deemed to interfere in any way with the Company’s
right to terminate, or otherwise modify, an Employee’s employment at any time.

4



--------------------------------------------------------------------------------



 



8.5   Effect of Plan. The provisions of the Plan shall, in accordance with its
terms, be binding upon and inure to the benefit of all successors of each
Employee participating in the Plan, including, without limitation, such
Employee’s estate and the executors, administrators or trustees thereof, heirs
and legatees, and any receiver, trustee in bankruptcy or representative of
creditors of such Employee.   8.6   Governing Law. The law of the State of
Delaware will govern all matters relating to this Plan except to the extent it
is superseded by the laws of the United States.

5